Citation Nr: 1710885	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-22 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for postoperative residuals of a right elbow disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from December 2004 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This rating decision granted service connection for the issues on appeal and assigned noncompensable (0 percent) disability evaluations for each issue.  The case was later transferred to the Phoenix, Arizona RO.  

A January 2013 RO decision recharacterized the Veteran's service-connected bilateral pes planus as bilateral pes planus with plantar fasciitis, and assigned a higher 10 percent rating, effective June 16, 2009.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2016, the Board granted the award of minimal compensable (10 percent) ratings for the painful motion associated with the Veteran's right elbow disability and right knee disability, respectively.  However, the Board nonetheless remanded the issues currently on appeal to determine whether additional VA compensation may be warranted.  

In a September 2016 rating decision, the Veteran's disability evaluation for his bilateral pes planus was increased to 30 percent, effective as of June 16, 2009.  Again, this does not represent a total grant of the benefits on appeal and the issue remains before the Board.  See id.  

The case has since been returned to the Board for appellate review.

The issues of entitlement to an initial disability rating in excess of 10 percent for right elbow and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period, the Veteran's bilateral pes planus with plantar fasciitis was severe, but was not pronounced and manifested without extreme tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken regarding the Veteran's foot disability.  Indeed, corrective VCAA (Veterans Claims Assistance Act) notice was provided as requested, outstanding medical records were obtained, and a VA examination was afforded.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Higher Initial Rating - Pes Planus

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's foot disability is currently rated under Diagnostic Code 5276.  Under that regulation, bilateral pes planus that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances warrants a 50 percent disability rating.  This is the highest schedular evaluation available.  Bilateral pes planus that is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.  

The Veteran was afforded a general VA medical examination in August 2009.  The Veteran reported that his feet bothered him in service due to the amount of running and marching he performed.  At the time of the examination, the Veteran noted that his arches ache after a two mile run.  When he placed his feet up, the pain would go away gradually within one or two hours.  He had no swelling, giving way, or locking.  He had no symptoms at rest or while standing or walking.  He had no stiffness or weakness and no lack of endurance other than running far.  His only treatment consisted of good shoes for pronated feet.  The Veteran had no decrease in range of motion, but had mild functional impairment.  The Veteran was still able to do usual daily activities after his running.  He had some inserts in the military, but the Veteran reported that the inserts worsened his arch pain.  The examiner noted no effect on the Veteran's occupation or usual daily activities due to his foot disability, except during long runs.  Physical examination showed normal strength of the feet.  The Veteran walked on toes and heels without difficulty.  He had no pain, guarding of movement, tenderness, swelling, deformities, assistive devices, or pain upon manipulation.  He had normal gait and stability.  He had low arches described as bilateral pes planus.  He had good Achilles tendon alignment.  The pronation was reversible upon taking weight off his feet.  He had no calluses, deformities, or halluxes.  Repetitive toe and heel walk and bilateral foot rocking while standing up did not decrease range of motion, function, normal standing, or gait.  The examiner diagnosed bilateral pes planus.

The Veteran was afforded another VA examination in December 2012.  The examiner diagnosed a foot injury, which he listed as stress with use in the service.  He also diagnosed pes planus with plantar fasciitis.  The examiner reviewed the Veteran's history and chart.  He also performed a physical examination.  The Veteran noted that he performed better in boots with a higher heal, as orthotics failed to relieve the pain.  The examination showed pes planus and medial plantar fascial band tenderness.  The examiner noted no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, or pes cavus.  He also had no malunion or nonunion of tarsal or metatarsal bones.  The examiner noted moderate bilateral stress to the plantar fascia.  The Veteran had a mild medial oriented Achilles with overstress of plantar fascia.  The Veteran used no assistive devices.  The disability caused some functional impairment as the Veteran must be careful as an officer, but duty boots helped and the Veteran was planning to explore higher heels on the duty boots to help the condition.

An August 2013 VA treatment record showed right foot pain since he began running on concrete.  The physical examination revealed the right foot to have a nearly flat arch that was non-tender.  The physician diagnosed right plantar fasciitis, new.  The physician recommended treatment with ice to the right foot as needed.

The Veteran was afforded a most recent VA examination in August 2016.  The examiner diagnosed pes planus and plantar fasciitis bilaterally.  At the time of the evaluation, the Veteran had no pain to his plantar feet with walking and standing, but had pain with running on the treadmill after three quarters of a mile.  The Veteran had pain on use of the feet and pain on manipulation of the feet.  He had no swelling or characteristic callouses.  He used bilateral orthotics.  The Veteran did not have extreme tenderness of the plantar surfaces.  The Veteran had decreased longitudinal arch height of both feet.  The examiner noted objective evidence of marked deformity of both feet.  He also had marked pronation of both feet that was not improved by orthopedic shoes or appliances.  On both feet, the Veteran's weight-bearing line falls over or medial to the great toe.  The Veteran also had inward bowing of the Achilles tendon of both feet.  He did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  The Veteran had no metatarsalgia, hallux valgus, hallux rigidus, or pes cavus.  He had no other foot injuries that were not already described.  He had pain bilaterally that affected functional loss.  Contributing factors of functional loss and limitation of motion included bilateral excess fatigability, pain on weight-bearing, interference with standing, and lack of endurance.  Flare-ups occurred when the Veteran was at work and forced to be on his feet for longer than his normal tolerance of two to three hours.  Pain was relieved by resting within a short period of time.  The examiner noted functional impact including that the Veteran was limited to standing for two to three hours maximum in athletic shoes.  He could walk for about one mile before his feet became painful.  Climbing stairs was always painful.  He noted that he needs to wear boots for work, which caused pain to come on sooner.  The Veteran described a strong pulling or stretching sensation on the bottom of both feet to the point where they feel like they will pop.

The Veteran's bilateral pes planus with plantar fasciitis did not manifest to a degree that more closely approximates the criteria for a 50 percent disability rating, even considering complaints of pain and functional impairment.  To receive a higher disability rating, the evidence must show bilateral pes planus that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The multiple VA examinations and VA treatment records did not show pronounced pes planus.  The evidence additionally did not show extreme tenderness of the plantar surfaces or marked inward displacement and severe spasm of the tendo achillis.  The VA examiner in August 2016 specifically stated that the Veteran did not have extreme tenderness of the plantar surfaces and did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  

The Board acknowledges that the VA examiner in August 2016 described marked pronation, which is listed as a symptom under the criteria for a 50 percent disability rating.  The Board notes, however, that marked pronation alone is not sufficient to warrant a higher disability rating.  Specifically, the Board notes that marked deformity, to include pronation, is included as a symptom of pes planus under the criteria for a 30 percent disability rating.  Therefore, the Board finds that the symptom of marked pronation has been considered by the rater and appropriately applied to the rating criteria.  The Veteran's disability is therefore consistent with a 30 percent disability rating under Diagnostic Code 5276.  

The Board has also considered whether a higher disability rating may be warranted under a different diagnostic code.  Under Diagnostic Code 5278, pes cavus may warrant a 50 percent disability rating; however, the medical evidence of record shows no diagnosis of pes cavus throughout the period on appeal.  The remaining diagnostic codes and rating criteria regarding the feet have a maximum schedular rating of 30 percent.  Therefore, a higher disability rating is not warranted under any other diagnostic code.  See 38 C.F.R. § 4.71a.  

In sum, throughout the initial rating period, the Veteran's bilateral pes planus with plantar fasciitis was severe, but was not pronounced and manifested without extreme tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Therefore, a disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2014).

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment.  The Board acknowledges that the Veteran's activity is limited; however, the evidence does not show that this disability prevents the Veteran from gaining or maintaining gainful employment and does not indicate a severity beyond the level contemplated by the schedular rating criteria.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for pes planus with plantar fasciitis is denied.


REMAND

In Correia v. McDonald, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The Board notes that the VA examinations in August 2016 regarding the right elbow and right knee did not provide joint testing for both the damaged and opposite undamaged joints.  Therefore, a remand for an additional examination to meet the criteria set forth in Correia is necessary to meet the above stated requirements before a decision on the merits may be made. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to address the current severity of his right elbow and right knee disabilities.  The examiner should review the claims file in conjunction with the examinations.  Any tests deemed necessary should be accomplished and the results reported.  

Range of motion testing should be undertaken for both elbows and both knees for comparison purposes.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto  before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


